5/19/2020       Case:    1:20-cv-00512
                Police Technology           Document
                                  eXchange Brings           #: 62-2
                                                  Together Police BuyersFiled:  05/20/20
                                                                         and Technology      Page
                                                                                        Suppliers      1 of 4 PageID
                                                                                                  for Networking          #:731
                                                                                                                 and One-on-One Meetings - Techn…




     COVID-19           Resource Center              Data Center           Webinars


                                                             TECHNOLOGY


         Police Technology eXchange Brings Together Police
        Buyers and Technology Suppliers for Networking and
                       One-on-One Meetings
                                   January 6, 2020 • by David Gri th




   Law enforcement agency representatives discuss their technology challenges and possible solutions during
   PTX roundtable.


                                                                                                                    EXHIBIT 2
https://www.policemag.com/537108/police-technology-exchange-brings-together-police-buyers-and-technology-supplier                             1/5
5/19/2020       Case:    1:20-cv-00512
                Police Technology           Document
                                  eXchange Brings           #: 62-2
                                                  Together Police BuyersFiled:  05/20/20
                                                                         and Technology      Page
                                                                                        Suppliers      2 of 4 PageID
                                                                                                  for Networking          #:732
                                                                                                                 and One-on-One Meetings - Techn…

   Last month law enforcement leaders and technology personnel held one-on-one
   meetings with representatives from some of the market's leading technology companies
   at the rst POLICE Technology eXchange (PTX).
   Held Dec. 9 through 11 at the Scottsdale Resort at McCormick Ranch in Scottsdale, AZ,
   PTX 2019 was a hosted buyer event where invited agency personnel ("delegates") met
   with technology companies ("supplier hosts") about products they are interested in
   buying.
   PTX is not a trade show. It's a much more streamlined and compact event. PTX is "a small
   gathering by design," says POLICE Publisher Leslie Pfei er. "Because PTX is small it gives a
   diverse yet select group of law enforcement delegates and suppliers the opportunity to
   build unique relationships that will last long after PTX is over."
   In addition to meeting with suppliers about technologies that can help their agencies
   overcome the challenges presented by contemporary policing, law enforcement agency
   delegates had an opportunity to network with colleagues at meals and other social
   gatherings.
   During moderated roundtable discussions, the law enforcement professionals discussed
   such issues as: funding technology acquisitions, body camera concerns, digital evidence
   management, the implementation of drone programs, how technology can support
   recruiting and retention of o cers, buying public safety software, the role of arti cial
   intelligence in law enforcement technologies, and how technology is helping agencies
   investigate crime.




https://www.policemag.com/537108/police-technology-exchange-brings-together-police-buyers-and-technology-supplier                             2/5
5/19/2020       Case:    1:20-cv-00512
                Police Technology           Document
                                  eXchange Brings           #: 62-2
                                                  Together Police BuyersFiled:  05/20/20
                                                                         and Technology      Page
                                                                                        Suppliers      3 of 4 PageID
                                                                                                  for Networking          #:733
                                                                                                                 and One-on-One Meetings - Techn…




   Phoenix Police Chief Jeri Williams gives one of the keynote speeches at PTX 2019.




   Keynote speakers for PTX 2019 included Rick Smith, CEO of Axon, and Jeri Williams, chief of the Phoenix
   Police Department. Smith appeared via an Avatar virtual presence system and spoke about technology
   trends in law enforcement and the overall technology market. Williams discussed how technology is being
   used to address speci c challenges at the Phoenix PD. For example, the agency is working with Axon to link
   its computer-aided-dispatch system with its body-worn cameras. Williams said the agency plans to issue
   smartphones to o cers, and it is using online training to maximize the hours that o cers can stay on the
   street.




https://www.policemag.com/537108/police-technology-exchange-brings-together-police-buyers-and-technology-supplier                             3/5
5/19/2020       Case:    1:20-cv-00512
                Police Technology           Document
                                  eXchange Brings           #: 62-2
                                                  Together Police BuyersFiled:  05/20/20
                                                                         and Technology      Page
                                                                                        Suppliers      4 of 4 PageID
                                                                                                  for Networking          #:734
                                                                                                                 and One-on-One Meetings - Techn…




   PTX attendees enjoy an evening barbecue.




   Delegates at PTX 2019 included personnel from: the Albany (GA) Police Department, the Albuquerque Police
   Department, the Antioch (CA) Police Department, the Camden County (NJ) Police Department, the Chicago
   Police Department, the Clark County (WA) Sheri 's O ce, the Columbus (OH) Division of Police, the Flagsta
   (AZ) Police Department, the Forsyth County (GA) Sheri 's O ce, the Garland (TX) Police Department, the
   Grand Rapids (MI) Police Department, the Greensboro (NC) Police Department, the Henderson (NV) Police
   Department, the Los Angeles Police Department, the Louisiana State Police, the Louisville Metro Police
   Department, the Mesa (AZ) Police Department, the Miami Gardens (FL) Police Department, the Rockford (IL)
   Police Department, the Scottsdale Police Department, the Tucson Police Department, the Vineland (NJ) Police
   Department, and the Wayne County (MI) Police Department.
   Supplier hosts who participated in the event included: Acadis Readiness Suite, Aviglion-a Motorola Solutions
   Company, Clearview AI, Cognitec Systems, LexisNexis Coplogic Solutions, Nuance Dragon Law Enforcement,
   Orion Filters, TargetSolutions, Tyler Technologies, Versaterm, Vigilant Solutions, and Xtreme Performance
   Lab. AEE Technology and Innocent Armor participated as demonstration supporting sponsors.
   Planning for PTX 2020 plus other POLICE eXchange events is under way. More information will soon be
   available on PoliceMag.com and in POLICE Magazine.


   View PTX 2019 Photo Gallery



https://www.policemag.com/537108/police-technology-exchange-brings-together-police-buyers-and-technology-supplier                             4/5
